54 N.Y.2d 918 (1981)
In the Matter of Salvatore J. Scotto, Appellant,
v.
Board of Trustees of the Police Pension Fund of the City of New York, Article II, Respondent.
Court of Appeals of the State of New York.
Argued September 15, 1981.
Decided October 20, 1981.
Beatrice H. Salten-Smith and Charles Haydon for appellant.
Allen G. Schwartz, Corporation Counsel (Marjorie E. Bornes and Ronald E. Sternberg of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*920MEMORANDUM.
The order of the Appellate Division should be affirmed without costs.
Given the expertness developed through the respondent board of trustees' repeated exposure to the weighing of conflicting diagnostic medical judgments in its specialized area of decision-making (cf. Matter of Currie v Town of Davenport, 37 N.Y.2d 472, 476), as well as the evaluation submitted to it by its medical board on the basis of the latter's review of both petitioner's medical record and the results of its prior examination of the petitioner himself, it cannot be said as a matter of law that there was insufficient support for the respondent's denial of the application for an accidental disability pension.
Order affirmed, without costs, in a memorandum.